Citation Nr: 0501373	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-22 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for diabetes mellitus 
due to exposure to herbicide agents (for accrued purposes 
only).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.  He died in March 2002.  The appellant is the veteran's 
widow.

This appeal arises from a July 2002 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death.

The issue of entitlement to service connection for diabetes 
mellitus due to exposure to herbicide agents (for accrued 
purposes only) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  According to the death certificate, the veteran's death 
was caused by arteriosclerotic heart disease.

2.  The veteran's service-connected residuals of trauma to 
the nose did not affect the veteran's cardiovascular system.

3.  Labile hypertension existed prior to service and was not 
aggravated by service.

4.  The veteran's diabetes mellitus first manifested many 
years after his discharge from service and was not related to 
exposure to herbicide agents.

5.  Diabetes mellitus was not listed as a contributing factor 
in the veteran's death.

6.  Arteriosclerotic heart disease first manifested many 
years after service and was not etiologically related to the 
service-connected nose trauma residuals.

7.  The veteran's service-connected nose trauma residuals did 
not cause or combine in any way to accelerate his death, nor 
did they render him materially less able of resisting the 
disease process causing death.


CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease, to include the 
preexisting hypertension, was not incurred in or aggravated 
by service, may not be presumed to have been so incurred, and 
was not proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 1153, 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.159, 3.306, 3.307, 3.309 (2004).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has contended that the veteran was exposed to 
herbicide agents during his period of service.  She stated 
that this exposure resulted in the development of diabetes 
mellitus, which lead to the onset of arteriosclerotic heart 
disease and the veteran's death.



Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

A review of the record suggests that the appellant was not 
sent a VCAA notice letter pertaining to her claim for service 
connection for the cause of the veteran's death.  However, 
despite this defect, the Board of Veterans' Appeals (Board) 
finds no prejudice to the appellant in proceeding to the 
merits of the case.  The appellant was provided with a June 
2003 statement of the Case/Decision Review Officer decision 
(SOC/DRO) which contained all the laws and regulations 
pertaining to the VCAA and its requirements, which were 
reiterated in a supplemental statement of the case (SSOC) 
issued in March 2004.  In addition, all relevant records 
referred to were obtained, namely VA outpatient treatment 
records, a private physician's records, and the reports from 
a private hospital.  VA also obtained all relevant service 
medical and personnel records, to include ship deck logs.  
Therefore, despite the fact that the appellant had not 
received a VCAA notice letter, she was informed of the 
provisions of the applicable laws and regulations and all 
relevant records were associated with the claims file.


Applicable laws and regulations


Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 2002).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2004).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(c) (2004).

Where a veteran has served for 90 days or more during a 
period of war and a psychosis, an ulcer, or arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

Factual background


The veteran's service personnel records noted that he served 
aboard the USS E. G. Small.  The ship's deck logs show that 
during the time that the veteran was aboard this vessel, it 
was in the South China Sea, the Sea of Japan and Subic Bay.  
There was no indication in the records, save for a notation 
that it fired its weapons off the coast of Vietnam, that any 
personnel from the ship disembarked in Vietnam.

The veteran's service medical records indicate that at the 
time of his March 1964 entrance examination he had had an 
elevated blood pressure reading.  He noted that his blood 
pressure had been high prior to service when he had gone out 
for football.  The initial reading was 184/106; a re-check 
was 136/ 80.  During service, his readings continued to 
fluctuate and on August 8, 1967 labile hypertension was 
diagnosed.  At the time of his February 1968 separation 
examination, his blood pressure was 138/78.  These records 
made no mention of diabetes mellitus.  He sustained a 
horseshoe laceration and possible fracture of the nose on 
August 15, 1967.  

Private treatment records from the veteran's private 
physician, P.R.A., M.D., showed that the veteran had been 
diagnosed with uncontrolled essential hypertension in October 
1988.  While control over this condition was noted in 
December 1988, it was again out of control in May 1996.  In 
September 1997, he was hospitalized at a private facility, 
where he was diagnosed with diffuse coronary artery disease 
with left ventricle dysfunction ejection fraction of 20 to 30 
percent, uncontrolled benign essential hypertension, and 
hypertensive heart disease with heart failure.  

A VA examination was conducted in January 1998, at which time 
he was diagnosed with congestive heart failure; pericardial 
thickening; inferior posterior lateral ischemia; 
hypertension; moderate to severe left ventricle dysfunction; 
cardiomyopathy; and severe pulmonary hypertension.  It was 
also noted that he had considerable left deviation of the 
nose, with 40 to 50 percent nasal obstruction.

A rating action was issued in June 1999, which denied service 
connection for hypertension.  It was found that this 
condition had preexisted service and that there was no 
evidence to suggest that it had increased in severity during 
service.  Service connection was granted for the residuals of 
trauma to the nose, which was assigned a 10 percent 
disability evaluation.

VA and private treatment records developed between 2000 and 
2002 continued to show the veteran's treatment for congestive 
heart failure, arteriosclerotic heart disease, and insulin 
dependent diabetes mellitus.  The death certificate showed 
that he died of arteriosclerotic heart disease in March 2002.  
No autopsy was performed.  No other disease or condition was 
listed as contributing to the cause of death.


Analysis

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the cause of the 
veteran's death is not warranted.  As noted above, the 
appellant believes that the veteran was exposed to herbicides 
during his service and that this exposure resulted in the 
development of diabetes mellitus, which then caused the 
arteriosclerotic heart disease that ultimately caused his 
death.

Initially, there is no indication that the veteran developed 
diabetes mellitus as a result of exposure to herbicides.  
While the veteran did serve aboard a vessel that was off the 
shore of Vietnam where it fired its guns, the evidence of 
record does not establish that the veteran ever went ashore.  
Thus, there is nothing in the record that would permit the 
Board to conclude that he was exposed to herbicide agents 
during his tour of duty.  As a consequence, it cannot be 
found that the veteran developed diabetes mellitus as a 
result of this exposure.  In any event, even if the veteran's 
diabetes mellitus were service connected, there is no 
indication in the record that it played a role in his death.  
It is significant that this condition was not listed on the 
death certificate as having contributed to his death from 
arteriosclerotic heart disease.

Nor is there any indication that the veteran's cause of 
death, arteriosclerotic heart disease, was incurred in or 
aggravated by service.  Preexisting labile hypertension was 
present in service; it was noted at the time of his entrance 
onto active duty in March 1964.  Fluctuating readings were 
also noted during service.  However, at the time of his 
separation, his blood pressure readings were normal.  
Significantly, there were no complaints of or treatment for 
hypertension for several years after his discharge.  Since it 
cannot be stated that his preexisting labile hypertension was 
aggravated beyond its natural progress by service, it cannot 
be service connected as having been aggravated by that 
service.  Nor is there any indication that essential 
hypertension was present to a compensable degree within one 
year of his separation from service.  This condition was not 
diagnosed until the 1980's, some 20 years following his 
discharge.  

The veteran was service connected for the residuals of trauma 
to the nose.  However, there is no indication that these 
residuals affected the cardiovascular system in any way.  No 
causal or etiological relationship between the veteran's 
service-connected condition and his cause of death, 
arteriosclerotic heart disease, has been demonstrated.  There 
is simply no evidence of record that the veteran's service-
connected nose trauma residuals played any role in his death.

Under the circumstances of this case, it is found that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.




ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

The appellant had raised a claim of entitlement to service 
connection for diabetes mellitus due to exposure to herbicide 
agents (for accrued purposes only).  On July 28, 2002, this 
claim was denied by the RO and she submitted a notice of 
disagreement in September 2002.  Neither the statement of the 
case issued in June 2003 nor the supplemental statement of 
the case issued in March 2004 referred to this issue.  Since 
the appellant has not withdrawn consideration of this issue, 
she is entitled to a statement of the case addressing it, as 
well as an opportunity to respond.  Manlincon v. West, 12, 
Vet. App. 238 (1999).

Therefore, this case is REMANDED to the AMC for the 
following:

A statement of the case (SOC) addressing 
the issue of entitlement to service 
connection for diabetes mellitus due to 
exposure to herbicide agents (for accrued 
purposes only) should be sent to the 
appellant and her representative.  She 
should also be given an opportunity to 
respond to the SOC.  If the appellant 
submits a timely substantive appeal 
following the issuance of this SOC, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


